Citation Nr: 1526370	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-21 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, secondary to a  right ankle musculoligamentous strain.  

2.  Entitlement to service connection for a lumbar disorder secondary to a  right ankle musculoligamentous strain.  

3.  Entitlement to service connection for varicose veins secondary to a right ankle musculoligamentous strain.  

4.  Entitlement to service connection for a left ankle disability secondary to a right ankle musculoligamentous strain.  

5.  Entitlement to service connection for a neck disability secondary to a right ankle musculoligamentous strain..  

6.  What evaluation is warranted for posttraumatic stress disorder (PTSD) since August 29, 2011?

7.  What evaluation is warranted for a left knee strain since June 11, 2013? 


REPRESENTATION

Appellant represented by:	James Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to April 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the Department of Veterans Affairs (VA) Regional
Office (RO) in Lincoln, Nebraska.  

The issues of entitlement to service connection for a right knee disorder, a lumbar disorder, varicose veins and a left ankle disability, each claimed as secondary to a right ankle musculoligamentous strain; the question what evaluation is warranted for PTSD since August 29, 2011; and the question what evaluation is warranted for a left knee strain since June 11, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2015, the Veteran withdrew from appellate consideration the claim of entitlement to service connection for a neck disability claimed as secondary to a right ankle musculoligamentous strain.  

CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for a neck disability claimed as secondary to a right ankle musculoligamentous strain have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  

In an April 2015 statement from his representative, the Veteran withdrew the claim of entitlement to service connection for a neck disability claimed as secondary to a right ankle musculoligamentous strain.  

In light of the Veteran's withdrawal of the appeal of the claim, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review this issue.  Hence, this claim is dismissed.


ORDER

The appeal regarding entitlement to service connection for a neck disability claimed as secondary to a right ankle musculoligamentous strain is dismissed.  




REMAND

The Veteran appeals the denial of service connection for a right knee disorder, a lumbar disorder, varicose veins and a left ankle disability, each claimed as secondary to a right ankle musculoligamentous strain.  He also claims entitlement to higher initial ratings for posttraumatic stress disorder and a left knee strain.  In his June and November 2013 VA Form 9 Substantive Appeal Forms, he requested to appear for a video conference hearing at the local RO.  He has not withdrawn his hearing request on these issues.  On remand, the Veteran should be scheduled for a hearing as requested.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the earliest opportunity in accordance with applicable procedures.  The RO must notify the Veteran of the date and time thereof.  If the appellant wishes to withdraw his request for the hearing, that should be done by written document submitted to the RO.  The case should then be referred to the Board in accordance with applicable provisions.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


